DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 6-7, 9-10, 12, and 14 allowed.

As per claims 1 and 10, the prior art Goya (US 2020/0361029) discloses a system section data management device (see Abstract, Fig. 1, and paragraph 0042-0034: assistance device) comprising: 
a distribution rule extraction preparation unit that stores input data of system section data having a plurality of input parameters, output data having a plurality of output parameters by analyzing the input data, and a plurality of associations between the input data and the output data (see Fig. 1, Figs. 3 and 8, and paragraphs 0042 and 0064: acquires and stores data, the claimed input and output data are not defined and can be anything, there received success or failure of a data point equates to input data and the coordinates of the data points equate to output data); 
an output data distribution rule derivation unit that extracts a division condition, corresponding to at least two axes, for dividing an output data distribution in which the output data is plotted for the two axes corresponding to at least two parameters among the plurality of output parameters into a plurality of regions, divides the output data distribution according to the division condition, and derives the output data of the divided output data distribution by setting input data aggregates, corresponding to output data equal to or greater than or equal to or less than division conditions respectively corresponding to the two axes, to be first and second input data groups, 
an output data distribution estimation unit that estimates an output data distribution region of new input data by setting new system section data to be the new input data, calculating a first output data distribution region candidate obtained by applying the first output data distribution rule to the new input data and a second output data distribution region candidate obtained by applying the second output data distribution rule thereto, and combining the first output data distribution region candidate and the second output data distribution region candidate with each other (see Figs. 1, 8, and 11 and paragraphs 0090-0092 and 0099-0101: if a reevaluation of the settings are required based on newer acquired processing results, the system can define a new successful data distribution region, analysis of necessity of new region is based upon rules and newly provided graph displays new and old distribution rules).

Kobayashi (US 2018/0210803) discloses a system section data management device (see Abstract and Figs 1, 2, and 10: system that manages data, data has sections) comprising: 
a distribution rule extraction preparation unit that stores input data of system section data having a plurality of input parameters, output data having a plurality of 
an output data distribution rule derivation unit that extracts a division condition, corresponding to at least two axes, for dividing an output data distribution in which the output data is plotted for the two axes corresponding to at least two parameters among the plurality of output parameters into a plurality of regions, divides the output data distribution according to the division condition, and derives the output data of the divided output data distribution by setting input data aggregates, corresponding to output data equal to or greater than or equal to or less than division conditions respectively corresponding to the two axes, to be first and second input data groups, setting a rule belonging to the first input data group to be a first output data distribution rule, and setting a rule belonging to the second input data group to be a second output data distribution rule (see Fig. 10 and 11 and paragraph 0050-0054 and 0075: system generates graphs with two axes, corresponding to two anomaly rate characteristics, graphs show threshold division conditions, i.e. derived by the processor as they are generated in the figures, shows division conditions related to threshold of usage characteristic anomaly rate and threshold of operation performance anomaly rate); and 


Perng (US 2007/0263550) discloses determining threshold for quadrant classifications.

However the prior art fails to disclose a system section data management system comprising:
a power system including a plurality of power supply facilities, a plurality of substations and a plurality of transmission lines connecting the power supply facilities and the substations,
a memory coupled to a processor, the processor coupled to the power system and the memory storing instructions that when executed by the processor configure the processor to:

store output data having a plurality of output parameters by analyzing the first input data, and a plurality of associations between the first input data and the output data, wherein the associations between the first input data and the output data are non-linear;
calculate a division condition based on the output data, the division condition specifying a first division value on a first axis of two axes and a second division value on a second axis of the two axes which divides a distribution of the output data on a plot with the two axes corresponding to at least two parameters among the plurality of output parameters into a plurality of regions, a first axis of the two axes corresponding to one of the at least two parameters indicates weak parts of a power system indicated by the first input data and a second axis of the two axes corresponding to one of the at least two parameters indicates weak areas of the power system,
derive the output data of the divided output data distribution by setting input data aggregates, corresponding to output data equal to or greater than or equal to or less than the first division value of the first axis and the second division value of the second axes, to be first and second input data groups, setting a first rule belonging to the first input data group to be a first output data distribution rule, and setting a second rule 
estimate an output data distribution region of second input data, which is different than the first input data and has a plurality of second parameters, which are different than the plurality of first parameters, calculating a first output data distribution region candidate obtained by applying the first output data distribution rule to the second input data and a second output data distribution region candidate obtained by applying the second output data distribution rule thereto, and combining the first output data distribution region candidate and the second output data distribution region candidate with each other.

Claims 2-4, 6-7, 9, 12, and 14 are allowable due to their dependency upon previously discussed allowable independent claims 1 or 10.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865